Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED SHARE DIVIDENDS Our ratio of earnings to fixed charges and our ratio of earnings to fixed charges and preferred share dividends for the periods indicated are set forth below. For purposes of calculating the ratios set forth below, earnings represent net income (loss) from our consolidated statements of operations, as adjusted for fixed charges; fixed charges represent interest expense and preferred share dividends represent income or loss allocated to preferred shares from our consolidated statements of operations. The following table presents our ratio of earnings to fixed charges and our ratio of earnings to fixed charges and preferred share dividends for the six-month period ended September30, 2015 and for the five years ended December31, 2014 (dollars in thousands): For the Nine- Month Period Ended For the Years Ended December 31 September30, Net income (loss) $ $ ) $ ) $ ) $ ) $ Add back fixed charges: Interest expense 85,701 Earnings before fixed charges and preferred share dividends $ $ ) $ ) ) Fixed charges and preferred share dividends: Interest expense 85,701 Preferred share dividends 28,993 Total fixed charges and preferred share dividends $ Ratio of earnings to fixed charges — 2.1x Ratio of earnings to fixed charges and preferred share dividends — 1.9x The dollar amount of the deficiency for the years ended December 31, 2014, 2013, 2012 and 2011 is $290.0 million, $285.4 million, $168.3 million and $38.5 million, respectively. The dollar amount of the deficiency for the years ended December 31, 2014, 2013, 2012 and 2011 is $319.0 million, $308.0 million, $183.0 million and $52.1 million, respectively.
